Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, draw to claims 1-24 in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that “These inventions are not related as product and process of use but rather as product and method for making the product.”  This is not found persuasive because the product as claimed can be made by another and materially different process- not by forming, but by other techniques such as subtractive manufacture or traditional plastic forming.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the first rigid body part comprises a first arm portion and a second arm portion, arranged symmetrically about the first long axis, for interacting with the second rigid body part, wherein the first rigid body part is pivotable relative to the second rigid body part between a first end position, in which the first arm portion contacts one side of the second rigid body part, and a second end position, in which the second arm portion contacts an opposite side of the second rigid body part, and wherein the first rigid body part comprises a U-shaped portion that is formed at least partly by the first arm portion and the second arm portion.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 9-11, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0153633 to Rodriguez-Navarro et al.
	As to Claim 1, Rodriguez-Navarro discloses a magnetically-controllable robotic device (400, [0067, 0076]). The device comprises a body (Fig. 4A) having a first rigid body part (402) and a second rigid body part (second part 402) movably connected (about 404) with the first rigid body part [0077], wherein the first rigid body part is magnetically-responsive such that the first rigid body part can be controlled by an external magnetic field generated by an magnetic control system (described in [0076, 0080]).
As to Claim 2, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the second rigid body part (second part 402) is movably connected with the first rigid body part (402) through a joint (at 404, [0077]).
As to Claim 3, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the joint is a pivot-type joint (404) through which the second rigid body part pivotably connects with the first rigid body part [0077-0078].
As to Claim 9, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the first rigid body part (402) generally elongates along a first long axis (Fig. 4A), and the first rigid body part is symmetric about the first long axis (Figs. 4A-4B). 
As to Claim 10, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the second rigid body part(second part 402) generally elongates along a second long axis (Fig. 4A), and the second rigid body part is symmetric about the second long axis (Figs. 4A-4B).
As to Claim 11, Rodriguez-Navarro discloses a magnetically-controllable robotic device 1herein the first long axis and the second long axis are collinear (Figs. 4A and 4B). 
As to Claim 19, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the magnetically- controlled robotic device further comprises magnetically-responsive material arranged on at least part of a surface of the first rigid body part that makes the first rigid body part magnetically-responsive (described in [0076]). 
As to Claim 20, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the magnetically- responsive material is in the form of a coating arranged on at least part of the first rigid body part (described in [0010, 0060, 0076]).
As to Claim 21, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the magnetically- responsive coating is arranged on only part of the first rigid body part and other parts of the magnetically-responsive robotic device are devoid of magnetically- responsive material (separate magnetic portion described in [0010, 0059]).
As to Claim 22, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the magnetically- responsive material contains metallic material, and wherein the metallic material comprises: nickel, iron, cobalt, neodymium, or any of their combination [0060]. 
As to Claim 23, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the first rigid body part and the second rigid body part are integrally formed using a photo-curable material [0059]. 
As to Claim 24, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the magnetically- controllable robotic device is tetherless (Figs. 4A-4B, [0078]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0153633 to Rodriguez-Navarro et al. in view of U.S. Patent No. 9,383,055 to Hirose et al. 
As to Claim 14, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the body further comprises a third rigid body part (third part 402) pivotably connected with the second rigid body part through a further pivot-type joint (404, Figs. 4A-4B, [0067]).  
As to Claim 15, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the second rigid body part (second part 402) comprises a further second connection portion (second pivot 404) and the third rigid body part (third part 402) comprises a third connection portion (of 404).
As to Claim 17, Rodriguez-Navarro discloses a magnetically-controllable robotic device wherein the second connection portion and the further second connection portion are arranged at opposite ends of the second rigid body part (connection portions seen in Figs. 4A-4B). 
As to Claims 4-8 and 14-18, Rodriguez-Navarro disclose the claimed invention except for wherein the pivot-type joint is provided partly by the first rigid body part and partly by the second rigid body part, wherein the first rigid body part comprises a first connection portion and the second rigid body part comprises a second connection portion connected with the first connection portion, and wherein the first connection portion and the second connection portion provide the pivot-type joint, wherein the first connection portion and the second connection portion are non-detachably connected with each other, wherein one of the first connection portion and the second connection portion comprises a rod, and the other of the first connection portion and the second connection portion defines an opening through which the rod extends, wherein the rod and the opening are correspondingly shaped and sized such that a clearance exists between the rod and the opening.  
Hirose discloses a robotic device (80, Fig. 11A) including first (1A) and second (1B) rigid body parts (1B, Col. 11, Lines 19-53) connected via pivot type joints (4A-4D, pivoting seen in Figs. 12A-12D), wherein the pivot-type joint is provided partly by the first rigid body part (63) and partly by the second rigid body part (65, Col. 10, Lines 41-54).  The first rigid body part (1A) comprises a first connection portion 63) and the second rigid body part (1B) comprises a second connection portion (65) connected with the first connection portion (Col. 10, Lines 41-54), and wherein the first connection portion and the second connection portion provide the pivot-type joint (Col. 10, Lines 41-54). The first connection portion (63) and the second connection portion (65) are non-detachably connected with each other (Col. 11, Lines 19-36). One of the first connection portion and the second connection portion comprises a rod (63), and the other of the first connection portion and the second connection portion defines an opening (65) through which the rod extends (Col. 11, Lines 19-36). The rod (63) and the opening (65) are correspondingly shaped and sized such that a clearance exists between the rod and the opening (Col. 11, Lines 19-36). Multiple connection (rods 63, openings 65) portions are present allowing pivoting along chain of bodies (1A-1D, Col. 11, Lines 19-53) in order to allow for secure interconnection between bodies while maintaining ability to pivot along a length of the device (Col. 3, Lines 28-38).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetically-controllable robotic device of Rodriguez-Navarro with the pivot connection mechanism modification of Hirose in order to allow for secure interconnection between bodies while maintaining ability to pivot along a length of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775